Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 23 June 2022 for application number 16/991,125.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1, 8, and 15 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious a virtual machine (VM) chain of cloned VMs where for each VM in the VM chain a logical addressing table (with entries that point to a same block in storage) is generated which is linked to a deduplication ID for the VM chain, a chain hash table (which is shared across all VMs) is generated for the VM chain, where a hash value is generated for a block to be written to storage based on a swap out request from one of the VMs in the VM chain for writing the block to storage, where when the hash value is located in the shared chain hash table the logical addressing table is updated for one of the VMs in the VM chain to indicate the location of a prior-existing duplicate of the block in the storage, and when the hash value is not located in the shared chain hash table then the block is written to the storage, the logical addressing table is updated for one VMs in the VM chain to indicate the location of the block in storage, and the shared chain hash table is updated with the block’s hash value.  The prior art of record teaches creating a VM clone, generating a VM logical addressing table linked to the deduplication ID, generating a hash table and hash value based on a request, and updating the logical addressing table based on finding the hash value in the hash table, and updating the hash table based on not finding the hash value and writing a block based on a request, however it does not teach a chain of cloned VMs where a deduplication ID is defined for the VM chain with a logical addressing table for each VM in the VM chain where this table is linked to the deduplication ID, and the further specific limitations of a chain hash table (which is shared across all VMs) is generated for the VM chain, where a hash value is generated for a block to be written to storage that is based on a swap out request from one of the VMs in the VM chain for writing the block, where when the hash value is located in the shared chain hash table the logical addressing table is updated for one of the VMs in the VM chain to indicate the location of a prior-existing duplicate of the block in the storage, and when the hash value is not located in the shared chain hash table then the block is written to the storage, the logical addressing table is updated for one VMs in the VM chain to indicate the location of the block in storage, and the shared chain hash table is updated with the block’s hash value.  The prior art of record also teaches a cloned VMs forming a VM chain with a deduplication ID, but again it does not teach the other specific features as stated above. 
Dependent claims 2 – 7, 9 – 14, and 16 – 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135